 


114 HRES 555 EH: Electing a Member to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 
1st Session 
H. RES. 555 
In the House of Representatives, U. S.,

December 8, 2015
 
RESOLUTION 
Electing a Member to a certain standing committee of the House of Representatives. 
 
 
That the following named member be, and is hereby, elected to the following standing committee of the House of Representatives:  Committee on the Budget: Mr. Renacci. 

 
 
Karen L. Haas,Clerk.
